41 So. 3d 972 (2010)
PROFESSIONAL MEDICAL GROUP, INC. (a/a/o Moraima Marrero), Petitioner,
v.
UNITED AUTOMOBILE INSURANCE COMPANY, Respondent.
No. 3D10-1704.
District Court of Appeal of Florida, Third District.
July 28, 2010.
Lopez & Best and Virginia M. Best, for petitioner.
Michael J. Neimand, Miami; Armando Braña, for respondent.
Before CORTIÑAS and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
ROTHENBERG, J.
This is a petition for second-tier certiorari in a case involving Personal Injury Protection benefits. The petition is hereby denied on the authority of United Automobile Insurance Co. v. Eduardo J. Garrido, D.C., P.A., 22 So. 3d 120 (Fla. 3d DCA 2009); United Automobile Insurance Co. v. Perez, 21 So. 3d 886 (Fla. 3d DCA 2009); Partners in Health Chiropractic v. United Automobile Ins. Co., 21 So. 3d 858 (Fla. 3d DCA 2009); United Automobile Insurance Co. v. Santa Fe Medical Center, 21 So. 3d 60 (Fla. 3d DCA 2009) (en banc), petition for review pending, No. SC09-2100, proceedings stayed (Fla. Jan. 5, 2010); United Automobile Insurance Co. v. Miami Medical Group, Inc., 20 So. 3d 999 (Fla. 3d DCA 2009); United Automobile Insurance Co. v. Metro Injury & Rehab Center, 16 So. 3d 897 (Fla. 3d DCA 2009).
Petition denied.